Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
Applicant asserts that the amendments overcome the art of record. This argument is not persuasive. The grounds of rejection have been updated to reflect the changed claim scope. As such the grounds of rejection are the best response to applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-43, 45-48, 51, 57, 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikenfeld (US 8111465) in view of Schmidt (US 3486109).
With regard to claim 37 Heikenfeld discloses a device for fluid display comprising an interior space and a non-mercury containing non-gaseous fluid (title, abstract), the internal surface of the interior space being repulsive to the fluid (abstract), wherein the fluid is displaced without changing the polarity of the fluid but rather by changing the non-wetting behavior of the fluid and the internal surface of the interior space located between one of at least one of control electrode and a common electrode into a wetting behavior (abstract, figures 1-12), the device filled with at least 2 immiscible fluids (118, 120) whereas one fluid is located within an area of an electrical field capable of being generated by the common 
Heikenfeld does not disclose a plurality of control electrodes to enable sequentially activated electric fields. Schmidt teaches having a sequence of electric fields and corresponding electrode to perform said sequential activation in order to achieve a time display in a traditional dial/watch design – figure 8. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Heikenfeld’s system with a sufficient number of electrodes to operate in sequence, as taught by Schmidt. The reason for doing so would have been to configure the design to operate as a time display for a watch as taught by Schmidt. 

With regard to claim 38 Heikenfeld and Schmidt teach the device of claim 37, wherein the displaced fluid is at least one droplet of liquid (118).  

With regard to claim 39 Heikenfeld and Schmidt teach es the device of claim 37, wherein the fluids are transparent or translucent or opaque (column 7 lines 55-65; further the fluids must be at least one of transparent of opaque and they are opposite limtiations).

With regard to claim 40 (depends from claim 37) Heikenfeld does not specifically detail an animation. Heikenfeld teaches using displays of this type to achieve video displays (column 1 lines 26-27). At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Heikenfeld’s display to achieve a sequence of visual images to achieve a video 

With regard to claim 41 (depends from claim 37) Heikenfeld does not disclose the claimed: fluids move along an indicia to indicate a measured value. Schmidt teaches: fluids move along an indicia to indicate a measured value – figures 9-12. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill to configure Heikenfeld’s system to move fluids along an indicia to indicate a measured value, as taught by Schmidt. The reason for doing so would have been to indicate the time using fluid movement as taught by Schmidt.

With regard to claim 42 Heikenfeld and Schmidt teach the device of claim 37, wherein the common electrode is undivided or divided in several portions (it must logically be one or the other).

With regard to claim 43 Heikenfeld and Schmidt teach the device of claim 37, wherein the reference electrode is in direct electrical contact with, or isolated from the fluids (106, 118, 120 - figure 1a).

With regard to claim 45 Heikenfeld and Schmidt teach the device of claim 37, where the reference electrode is located opposite to and/or adjacent to the surface of the control electrodes (106 figure 1a).

With regard to claim 46 (depends from claim 37) Heikenfeld does not disclose the claimed: method of switching in sequence so that a portion of the fluid is displaced within the device. Schmidt teaches: method of switching in sequence so that a portion of the fluid is displaced within the device – figures 9-

With regard to claim 47 Heikenfeld and Schmidt teach the method of claim 46, where the control electrodes are activated by AC or DC voltage (column 5 lines 60-61).

With regard to claim 48 Heikenfeld and Schmidt teach the method of claim 37, in a sequence so that the position of the fluid relative to the control electrodes is detected (as modified in claim 37 in view of Schmidt the electrodes are so driven in sequence).

With regard to claim 51 Heikenfeld and Schmidt teach the method of claim 37, said measured value being time (Schmidt figure 9).

With regard to claim 57 Heikenfeld and Schmidt teach the device of claim 37, wherein the control electrodes are isolated from the fluids by a dielectric layer (115; column 5 lines 12-16).

With regard to claim 58 (depends from claim 37) Heikenfeld does not disclose the claimed: having at least two further adjacent control electrodes. Schmidt teaches a plurality of electrodes to provide different operational states corresponding to the display of time on a watch. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Heikenfelds system with at least two adjacent control electrodes. The reason for doing so would have been to achieve a display of time values according to a watch display as taught by Schmidt. 

Claims 49, 50 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Heikenfeld (US 8111465) in view of Schmidt (US 3486109) in view of in further view of Hysek (US 2012/0092383)

With regard to claim 49 (depends from claim 41) Heikenfeld does not disclose the claimed: where all
electrodes are transparent and where the indicia are placed below the electrodes.
Hysek teaches transparent electrodes behind a crystal — paragraph 56. At the time of the earliest
effective filling date it would have been obvious to one having ordinary skill in the art to configure Heikenfeld’s electrodes as transparently above the indicia as taught by Hysek. The reason for doing so
would have been to form them hidden from the user through transparency as taught by Hysek.

With regard to claim 50 (depends from claim 49) Heikenfeld does not disclose the claimed: where
interchangeable indicia are provided for the user to customize his device. Hysek teaches allowing
customization of the indicia through interchange — paragraph 60. At the time of the earliest effective
filling date it would have been obvious to one having ordinary skill in the art to allow a user to change
the indicia in Heikenfeld’s system, as taught by Hysek. The reason for doing so would have been to allow
the user to customize the look and/or design of the system, as taught by Hysek.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2-19-22